 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11       RICARDO VASQUEZ, et al.,                           Case No. 1:19-cv-01610-AWI-SAB
12                     Plaintiffs,                          ORDER GRANTING STIPULATED
                                                            REQUEST FOR EXTENSION OF TIME
13             v.                                           FOR DEFENDANT TO RESPOND TO
14       COUNTY OF STANISLAUS,                              COMPLAINT AND CONTINUING
                                                            SCHEDULING CONFERENCE
15                     Defendant.
                                                            (ECF No. 7)
16

17
              On November 13, 2019, a complaint in this action was filed by Ricardo Vasquez and
18
     R.V., a minor. (ECF No. 1.) On December 19, 2019, the parties filed a stipulation requesting
19
     the deadline for Defendant to file a responsive pleading be extended to January 27, 2020. 1 The
20
     Court shall grant the request and also continue the scheduling conference for a period of sixty
21
     (60) days given the proximity between the new response deadline and the current scheduling
22
     conference set for January 28, 2020. (ECF No. 3.)
23
     ///
24
     ///
25
     ///
26
     ///
27
     1
         If the parties had requested an extension of only twenty-eight (28) days, such stipulation would
28 have been self-executing without an order from the Court. L.R. 144(a).


                                                        1
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.     Defendant shall file a responsive pleading on or before January 27, 2020;

 3          2.     The mandatory scheduling conference is continued to March 30, 2020, at 2:00

 4                 p.m. in Courtroom 9; and

 5          3.     The parties shall file a joint scheduling report seven (7) days prior to the

 6                 scheduling conference date.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        December 19, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
